Filed 2/29/16 P. v. Coulter CA3
                                                  NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                             THIRD APPELLATE DISTRICT

                                                                 (Yuba)

                                                                    ----




THE PEOPLE,                                                                                               C080187

                     Plaintiff and Respondent,                                              (Super. Ct. No. CRF110469)

          v.

ROBERT VERNON COULTER,

                     Defendant and Appellant.




          On January 23, 2009, defendant Robert Vernon Coulter wrote a personal check
made payable to the victim for rent in the amount of $4,349.22. On February 2, 2009, the
check was returned to the victim by his bank for insufficient funds. On February 23,
2009, the victim made a report to the district attorney’s check enforcement program.
After attempts to locate defendant proved unsuccessful, a complaint filed September 7,
2011, charged defendant with making or uttering a check with insufficient funds with
intent to defraud. (Pen. Code, § 476a, subd. (a).) An arrest warrant was issued on
September 8, 2011, and defendant was arraigned on the complaint on September 28,
2011.

                                                                     1
       On September 19, 2012, defendant pled no contest to the charge in exchange for
no state prison at the outset and a grant of probation. On October 15, 2012, the court
suspended imposition of sentence and granted probation for a term of four years subject
to certain terms and conditions including that he report monthly as directed to his
probation officer and report a change in his address within five days.
       When defendant met with his probation officer on October 29, 2012, he was
directed to report by the 15th of each month. Defendant failed to report in March 2015.
On March 25, 2015, the probation officer learned that defendant was no longer living at
his last reported address and that he had moved out several weeks prior. Defendant failed
to report his whereabouts within five days and his whereabouts were unknown to the
probation officer.
       A petition for probation revocation filed April 6, 2015, alleged that defendant
failed to report as directed and failed to report a change in his whereabouts within five
days. On May 11, 2015, defendant admitted both allegations.
       On June 22, 2015, the court declined to reinstate probation. The court found that
defendant was not eligible for local prison due to a prior serious felony conviction. The
court sentenced defendant to state prison for the upper term of three years.
       Defendant appeals. The trial court granted defendant’s request for a certificate of
probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant.
       We note errors in preparation of the abstract of judgment. When defendant was
originally granted probation, the court imposed a $240 restitution fine. When defendant

                                              2
was sentenced to prison, the court noted the same. The abstract fails to reflect the $240
restitution fine. Also, when granted probation, the court ordered defendant to pay interest
on victim restitution from the date the check was written, or January 23, 2009. When
sentenced to prison, the court misspoke and ordered that the interest started on July 15,
2012. The abstract incorrectly reflects that interest started on October 15, 1012. We will
order the abstract corrected accordingly. (People v. Mitchell (2001) 26 Cal. 4th 181, 185.)
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The trial court is directed to prepare a corrected abstract of judgment to reflect a
$240 restitution fine and that interest on victim restitution accrued as of January 23, 2009,
and to forward a certified copy of the corrected abstract to the Department of Corrections
and Rehabilitation. The judgment is affirmed.



                                                  /s/
                                                  Robie, Acting P. J.



We concur:



/s/
Murray, J.



/s/
Duarte, J.




                                              3